United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensboro, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1763
Issued: February 27, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 26, 2011 appellant filed an application for review of a February 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. The appeal was docketed as number 11-1763. The Board finds that this case is
not in posture for a decision.
The present appeal involves appellant’s May 1, 2010 occupational disease claim in which
appellant alleged that she sustained injuries to her lower back, left hip and left leg as a result of
her employment activities as a clerk. The record contains medical reports from appellant’s
treating physician, who diagnosed degenerative disc disease and opined that her condition was
causally related to her job activities and to an altered gait resulting from her prior knee injury.
The record indicates that appellant’s June 6, 1997 traumatic injury claim was accepted for
right meniscus tear. Appellant underwent four approved right knee surgeries, culminating in a
total right knee replacement and returned to work with permanent restrictions. In this case, both
appellant and her physician contend that her claimed back, knee and hip condition are causally
related to residuals of the accepted injury in File No. xxxxxx514, which in turn were exacerbated
by her employment activities. The record, however, does not contain any evidence relating to
the development of the 1997 claim. The Board finds that the medical evidence contained in File

No. xxxxxx514 will necessarily bear directly on appellant’s claim for compensation in File No.
xxxxxx627.
Because it is essential for the Board to review the medical evidence contained in file
number xxxxxx514 in order to render a full and fair adjudication of the present appeal, this case
will be remanded for OWCP to consolidate case files xxxxxx514 and xxxxxx627.
Reconstruction of the record will be followed by a de novo decision on the merits of the claim, in
order to protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT February 23, 2011 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further development
consistent with this order.
Issued: February 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

